UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FIRST AMENDED AND RESTATED APPLICATION PURSUANT TO SECTION 6(c) OF THE INVESTMENT COMPANY ACT OF 1940 FOR AN ORDER OF EXEMPTION FROM SECTION 15(a) OF THE ACT AND RULE 18f-2 UNDER THE ACT In the Matter of FOLIOMETRIX, LLC and STARBOARD INVESTMENT TRUST Please direct all written or oral communications concerning this Application to: Terrence Davis, Esq. Baker, Donelson, Bearman, Caldwell & Berkowitz, PC 920 Massachusetts Avenue, NW Suite 900 Washington, DC 20001 February 27, 2014 This Application (including exhibits) consists of 33 pages. The exhibit index appears on page 27. 1 UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 IN THE MATTER OF FOLIOMETRIX, LLC 821 Pacific Street Omaha, NE 68108 and STARBOARD INVESTMENT TRUST 116 South Franklin Street Rocky Mount, NC 27804 Investment Company Act of 1940 File No. 812-14170 : FIRST AMENDED AND RESTATED APPLICATION PURSUANT TO SECTION 6(c) OF THE INVESTMENT COMPANY ACT OF 1 OF EXEMPTION FROM SECTION 15(a) OF THE ACT AND RULE 18f-2 UNDER THE ACT 2 TABLE OF CONTENTS Page I. INTRODUCTION 4 II. BACKGROUND 6 III. EXEMPTIVE RELIEF REQUESTED AND APPLICABLE LAW 12 IV. CONDITIONS FOR RELIEF 22 V. CONCLUSION 24 VI. PROCEDURAL MATTERS 24 VII. LIST OF ATTACHMENTS AND EXHIBITS 27 EXHIBIT A AUTHORIZATION 28 EXHIBIT B VERIFICATION 31 3 I. INTRODUCTION Starboard Investment Trust (the “Trust”), on behalf of Rx Dividend Income Fund, Rx Dynamic Growth Fund, Rx Dynamic Total Return Fund, Rx Tactical Rotation Fund, Rx High Income Fund, Rx Non Traditional Fund, Rx Premier Managers Fund, Rx Traditional Equity Fund, Rx Traditional Fixed Income Fund, Rx Tax Advantaged Fund, and Rx Fundamental Growth Fund (each, an “Rx Fund” and together, the “Rx Funds”), and FolioMetrix, LLC (the “Adviser”) (collectively, the “Applicants”) hereby submit this application (the “Application”) to the Securities and Exchange Commission (the “Commission”) for an order of exemption pursuant to Section 6(c) of the Investment Company Act of 1940, as amended (the “1940 Act”).1Applicants request an order exempting Applicants from Section 15(a) of the 1940 Act and Rule 18f-2 thereunder to permit the Adviser, subject to the approval of the board of trustees of the Trust (the “Board”), to do the following without obtaining shareholder approval: (a) select an unaffiliated investment subadviser or subadvisers (each a “Subadviser” or collectively “Subadvisers”)2 to manage a portion of the assets of any Fund3 pursuant to an investment subadvisory agreement with a Subadviser (each a “Subadvisory Agreement” and together the “Subadvisory Agreements”), and (b) materially amend Subadvisory Agreements with the Subadvisers. 1The Board of Trustees of the Trust (the “Board”) recently considered and approved a change in the name of certain of the Rx Funds.More specifically, the Rx Dividend Income Fund formerly was known as the ISM Dividend Income Fund, the Rx Dynamic Growth Fund formerly was known as the ISM Dynamic Growth Fund, Rx Dynamic Total Return Fund formerly was known as the ISM Dynamic Total Return Fund, Rx Tactical Rotation Fund formerly was known as the ISM Global Alpha Tactical Fund, the Rx High Income Fund formerly was known as the ISM High Income Fund, the Rx Non Traditional Fund formerly was known as the ISM Non Traditional Fund, the Rx Premier Managers Fund formerly was known as the ISM Premier Asset Management Fund, Rx Traditional Equity Fund formerly was known as the ISM Strategic Equity Fund, Rx Traditional Fixed Income Fund formerly was known as the ISM Strategic Fixed Income Fund, and the Rx Tax Advantaged Fund formerly was known as the ISM Tax Free Fund. 2If the Adviser wishes to use subadvisers that would be “affiliated persons” (as defined in Section 2(a)(3) of the 1940 Act) of the Trust, any Fund or of the Adviser (other than by reason of serving as a subadviser to a Fund) (“Affiliated Subadvisers”), to assist with monitoring and/or management of certain markets with which the Affiliated Subadvisers have expertise, shareholder approval of the Subadvisory Agreement with any Affiliated Subadviser will be obtained.The requested relief will not extend to Affiliated Subadvisers. 3Applicants also request relief with respect to existing or future series of the Trust and any other existing or future registered open-end management investment company or series thereof that: (a) is advised by the Adviser; (b) uses the manager-of-managers structure described in this Application; and (c) 4 Applicants are seeking this exemption to enable the Adviser and the Board to obtain for each Rx Fund the services of one or more Subadvisers believed by the Board and the Adviser to be particularly well-suited to manage the assets of each such Rx Fund pursuant to each Subadviser’s proprietary investment style without the delay and expense of convening a special meeting of shareholders.Under a multi-manager investment management approach (the “Manager of Managers Structure”), the Adviser will evaluate, allocate assets to, and oversee the Subadviser or Subadvisers, and make recommendations about their hiring, termination and replacement to the Board, at all times subject to the authority of the Board. The requested exemptions will also permit the Adviser to make material amendments to Subadvisory Agreements believed by the Adviser and the Board to be appropriate without the delay and expense of convening a special meeting of shareholders for that purpose.Applicants believe that without this relief, the Rx Funds may be precluded from promptly and timely materially amending, or may be subject to the delays and additional expense of proxy solicitation when materially amending, Subadvisory Agreements considered appropriate by the Adviser and the Board. complies with the terms and conditions of this Application (together with each Rx Fund, the “Rx Funds” and each, individually, an “Rx Fund”). The only existing registered open-end management investment company that currently intends to rely on the requested order is named as an Applicant.If the name of any Fund contains the name of a Subadviser, the name of the Adviser will precede the name of the Subadviser.The term “Board” also includes the board of trustees or directors of a future Fund, if different. 5 II.
